Citation Nr: 1313230	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  04-15 862	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral hand and wrist disability.

3.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veteran of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The below vacatur addresses only the matters of low back, bilateral hand and wrist and bilateral ankle disabilities denied in an August 2009 Board decision.  That Board decision remanded the additional issue of service connection for neck disability; this issue will be the subject of a separate action by the Board.
 

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  An example of a circumstance in which denial of due process will be conceded is the prejudicial failure to afford the appellant a personal hearing.  38 C.F.R. § 20.904(a)(3).    

In an August 4, 2009, decision, the Board denied the Veteran's claims seeking service connection for low back disability, bilateral hand and wrist disability, and bilateral ankle disability.

At the time of the above decision, the Veteran had an outstanding request for a Board hearing.  Specifically, in a VA Form 9 received in September 2008, the Veteran indicated that he wished to appeal the above issues, and marked the box on the form for indicating that he desired a hearing before a traveling Veterans Law Judge.  Between that time and the date of the August 2009 Board decision, the Veteran was not provided with his requested hearing, and did not withdraw his claim for that hearing.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted if an appellant expresses a desire to appear in person. 

Inasmuch as the Veteran requested a hearing as permitted under the applicable regulation, a request that was neither fulfilled nor withdrawn, the Board finds that he was denied due process.

Accordingly, the August 4, 2009, Board decision addressing the issues of service connection for low back disability, bilateral hand and wrist disability and bilateral ankle disability is vacated.




	                        ____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals



